Citation Nr: 0105880	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for bilateral chronic 
otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
January 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) which declined to grant a compensable evaluation 
for service-connected bilateral otitis externa.

By March 2000 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran was notified thereof on April 3, 2000, but he has not 
initiated an appeal.  Thus, such matters are not before the 
Board at this time.  38 C.F.R. §§ 20.200, 20.201, 20.302 
(2000).  


FINDING OF FACT

Service-connected bilateral chronic otitis externa is 
manifested by no more than itching, scaling, and discharge 
not requiring treatment or follow-up by a physician.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
chronic otitis externa have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The enlistment examination indicates that the veteran's ears 
were normal.  A January 1961 report of medical examination 
indicates that his ears were normal.  Later that month, 
service medical records indicate he was treated for otitis 
media.  

A private medical examination report dated in August 1961 
indicates a diagnosis of bilateral otitis media.  

An August 1961 VA examination report indicates that both ear 
canals were devoid of cerumen and that the eardrums appeared 
healthy but retracted.  A September 1961 VA examination 
report reflects a diagnosis of chronic mild to moderate 
otitis externa.  

By September 1961 rating decision, the RO granted service 
connection for chronic and mild bilateral otitis externa, and 
assigned a rating of zero percent.

An October 1999 VA medical examination report reveals a 
diagnosis of chronic otitis externa.  As reported by the 
veteran, he had not required frequent treatment.  He reported 
occasional itching that he treated with cotton swabs or 
psoriasis medication.  The examiner stated that there was 
mild scaling of the external auricle and no significant 
debris in the ear canals.  The examiner further noted that 
there was no evidence of infection.  The examiner concluded 
that there was a history of psoriasis with a distant history 
of external otitis and stated that "the [veteran] self 
medicates it without significant difficulty."  During the 
examination, the veteran mentioned hearing difficulty.  

In February 2000, the veteran testified at a personal hearing 
at the RO that his ears were dry and scaly 80 percent of the 
time, and that they itched 95 percent of the time.  He also 
reported daily discharge from the ears that he treats with 
cotton swabs as directed by a VA physician 38 years prior.  
He stated that he does not experience swelling.  He stated 
that he had not been prescribed medication "for a long 
time," that he occasionally used over the counter ear drops, 
and that he was not receiving any treatment for his ears 
outside of a VA medical center.  He testified that he 
received treatment in the past, but that he did not believe 
that related medical records are presently available.

By letter received in March 2000, the veteran asserted that 
he became "totally deaf" in service after having been 
refused treatment for a severe ear infection.

In March 2000, K.E. Stoker, M.D., stated that the veteran had 
problems intermittently with otitis externa.  His recent 
examination of the veteran reportedly revealed eczematous 
changes in the ear canals.  Also, the physician reported that 
an audiogram showed moderate to severe sensorineural 
bilateral hearing loss with normal speech discrimination.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral chronic otitis 
externa is rated noncompensable pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6210.  Under such criteria, a maximum 10 
percent evaluation is warranted where there is swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment.

As a preliminary matter, in reaching its decision the Board 
has considered the recently-passed, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  In 
this case, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to the new 
legislation insofar as VA has already met all obligations to 
the veteran under the legislation.  The veteran has had a VA 
ear examination, the RO obtained pertinent information from 
Dr. Stoker, and the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of this claim.

On close review of the record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's bilateral chronic otitis 
externa.  The October 1999 physical examination reveals that 
the veteran has a distant history of external otitis with 
mild scaling of the external auricle with no current 
infection, and that he does not require follow-up treatment 
by a physician.  Moreover, the veteran is shown to 
successfully and effectively self medicate himself.  The 
March 2000 letter from Dr. Stoker described his otitis 
externa as intermittent and the ear canals as exhibiting 
eczematous changes.  The veteran himself denied swelling, 
stating that he had not been given a prescription "in a long 
time" and indicated that he used non-prescription 
medication, as needed.

Based on the foregoing, a compensable rating is unwarranted.  
While the Board has considered the veteran's subjective 
complaints regarding his ears, namely scaling, itching, and 
discharge, the medical evidence of record simply does not 
show that his subjective complaints are manifested by 
swelling, or dry and scaly or serous discharge and itching 
requiring frequent and prolonged treatment.  Based on these 
findings, the Board concludes that the veteran's service-
connected bilateral chronic otitis externa does not rise to 
the level of disability required for a 10 percent rating 
under the criteria at Code 6210.

With respect to the veteran's reported hearing loss and 
tinnitus, the Board notes that the veteran's only service-
connected ear disability is his otitis externa.  The 
competent and probative medical evidence of record does not 
relate any other condition to his otitis externa.  See 
38 C.F.R. § 4.14 (2000) (the use of manifestations not 
resulting from service-connected injury in establishing 
service-connected evaluation is to be avoided).  

Further, the Board notes that the veteran, in his letter 
received in March 2000, stated that he has suffered from 
hearing loss since his in-service ear infection.  However, an 
evaluation must be based on relevant factors that appear 
within the rating criteria.  Drosky v. Brown, 10 Vet. App. 
251 (1997).  In determining the proper rating to be assigned 
a given disability, the Board may only consider those factors 
which are included in the applicable rating criteria provided 
by regulation for that service-connected disability.  To do 
otherwise would amount to error as a matter of law.  Massey 
v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Thus, as his hearing loss is not 
service connected nor is it a factor listed in Code 6210 for 
the evaluation of chronic otitis externa, it may not to be 
considered here in rating the level of the veteran's service-
connected disability.


ORDER

A compensable evaluation for bilateral chronic otitis externa 
is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

